UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended March 31, 2011; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name of small business issuer as specified in its charter) Nevada 38-3762886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street New York, New York 10004 (Address of principal executive offices, including zip code) 646-214-1234 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a Smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 20, 2011, there were 14,240,744,427 shares of registrant’s common stock, par value $0.001 per share outstanding. INDEX PAGE PAGE PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets March 31, 2011 (Unaudited) and December 31, 2010 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three months endedMarch 31, 2011and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months endedMarch 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 Controls and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults upon Senior Securities 16 Item 4 Removed and Reserved 16 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - - Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Bank line of credit Loans payable Convertible promissory notes (net of discount of $743,681 and $201,284) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $1,859,881 and $503,210) Loan payable, related party Total current liabilities NON-CURRENT LIABILITIES Convertible promissory notes (net of discount of $348,573 and $-0-) - Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $870,750 and $-0-) - Accrued severance pay Notes payable - Totalliabilities Contingencies STOCKHOLDERS' DEFICIENCY Preferred Stock 19,885,000 shares authorized; none outstanding - - Common stock, $.001 par value; 60,000,000,000 and 5,000,000,000 shares authorized, respectively; 10,584,717,198 and 4,997,183,991 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ See Notes to Condensed Consolidated Financial Statements. 2 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Three Months Ended March 31, Revenues $ $
